DETAILED ACTION
Status of Claims
1. 	This office action is in response to filing dated 2/6/2020.
2. 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The independent claims recite the steps of – conducting a payment transaction by a third party after receiving confirmation of a vehicle-based transaction request from a user comprising payment token from a financial institution to a mobile device – that 
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
The dependent claims merely limit the abstract idea to – type of third party, pairing device, identifying third party based on location or operating mode, authenticating information from vehicle sensor – that are also abstract.
Hence under Prong One of Step 2A, the independent claims recite a judicial exception such as Certain Methods of Organizing Human Activity
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vandamemo.
Applying the judicial exception with, or by use of, a particular machine –see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vandamemo
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use –see MPEP 2106.05(h)
The only additional element(s) recited in the claims, beyond the abstract idea, are: a payment integration unit and a mobile device.  Based on Fig. 1 and Para [0052], [0057] – [0059], the payment integration unit and mobile device have been described generically.  

The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – conducting a payment transaction by a third party after receiving confirmation of a vehicle-based transaction request from a user comprising payment token from a financial institution to a mobile device – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  Stating an abstract idea while adding the words “apply it on a processor” is not sufficient for patent eligibility.
Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
For the above reasons, claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.

When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – conducting a vehicle based payment transaction – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1-20
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaudin et al. (US 10,504,094 B1) in view of Liu Guobao et al. (WO 2018068682 A1).

Claim 1:
A method for vehicle-based payments, comprising:
in a vehicle-based payment system comprising a payment integration unit that is connected to a mobile electronic device:
the payment integration unit receiving a confirmation request for a vehicle-based transaction from a third-party;
the payment integration unit receiving confirmation of the vehicle-based transaction from a vehicle user;
(See Gaudin: Figs. 3A-3E;
the payment integration unit communicating a payment token request from a financial institution backend to the mobile electronic device, wherein the mobile electronic device communicates the payment token request to the financial institution and receives a payment token from the financial institution;
(See Gaudin: Fig. 4; Claim 1)
the payment integration unit receiving the payment token from the mobile electronic device; and
the payment integration unit communicating the payment token to the third party, wherein the third party conducts the transaction using the payment token.


Gaudin does not specifically disclose 
the payment integration unit receiving the payment token from the mobile electronic device; and
However, Liu Guobao teaches the above limitation (See Liu: Page 3 of 8 
(“After receiving the order payment request, the vehicle terminal interacts with the mobile terminal through the near field communication method, and requests the mobile terminal to retrieve the Token;
The mobile terminal returns the payment account information containing the Token stored by itself to the vehicle terminal according to the call.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Gaudin as it relates connected car to include the above noted disclosure of Liu Guobao as it relates to intelligent automobile payment method.  The motivation for combining the references would have been to use mobile token storage module for greater security.

Claim 11 is similar to claim 1 and rejected on similar grounds.

Claim 2:
wherein the third party comprises a merchant.
(See Gaudin: Col. 30 lines 45-55)

Claim 12 is similar to claim 2 and rejected on similar grounds.

Claim 3:
wherein the third party provides a vehicle service comprising at least one of a parking service, a toll service, and a maintenance service.
(See Gaudin: Col. 30 lines 45-55)

Claim 13 is similar to claim 3 and rejected on similar grounds.

Claim 4:
wherein the payment integration unit is paired with the mobile electronic device.
(See Liu Guobao: Page 4 of 8)

Claim 14 is similar to claim 4 and rejected on similar grounds.

Claim 5:
the payment integration unit receiving a transaction receipt from the merchant.
(See Gaudin: Fig. 3E)

Claim 15 is similar to claim 5 and rejected on similar grounds.

Claim 6:
the payment integration unit identifying the third party based on a location of the vehicle.
(See Gaudin: Col. 15 lines 25-35)

Claim 17 is similar to claim 6 and rejected on similar grounds.

Claim 7:
the payment integration unit identifying the third party based on a communication received from the third party.
(See Gaudin: Col. 17 lines 20-25)

Claim 8: 
the payment integration unit identifying the third party based on an operating mode for the vehicle.
(See Gaudin: Col. 24 lines 5-10)

Claim 18 is similar to claim 8 and rejected on similar grounds.

Claim 9:
the payment integration unit receiving vehicle user authenticating information from at least one vehicle sensor; and
the payment integration unit authenticating the vehicle user with the vehicle user authenticating information.
(See Gaudin: Col. 32 lines 20-25)

Claim 19 is similar to claim 9 and rejected on similar grounds.

Claim 10:
the payment integration unit receiving vehicle user authenticating information from the mobile electronic device;
the payment integration unit receiving vehicle user authenticating information from at least one vehicle sensor; and
the payment integration unit authenticating the vehicle user with the vehicle user authenticating information from the mobile electronic device and the vehicle user authenticating information from at least one vehicle sensor.
(See Gaudin: Col. 32 lines 20-25; Col. 36 lines 10-20)

Claim 20 is similar to claim 10 and rejected on similar grounds.

Claim 16:
the payment integration unit comprises a tracking module that identifies potential third-party transaction partners.
(See Gaudin: Col. 17 lines 40-50)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693